                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

DAVID J. PALADINO, PALADINO
DEVELOPMENT GROUP, PALADINO
RELATED COMPANIES LLC, BAYVIEW
APARTMENTS, LLC, BAYVIEW
APARTMENTS LLC, CHOPS HOLDINGS,
CHOPS HOLDINGS LLC, PL
PARTNERSHIP, PARIS INVESTMENTS,
LLC, PARIS INVESTMENTS, NORTH                                        8:19CV530
OMAHA, LLC, NORTH OMAHA LLC,
17TH STREET LLC, 5132 NWR, LLC, 5132
NWR LLC, ST. MARY'S APARTMENTS                              ORDER TO SHOW CAUSE
L.L.C., ST. MARY'S APARTMENT LLC,
44TH STREET, L.L.C., 44TH STREET LLC,
PINE PARK PROPERTIES, LLC, PINE
PARK APARTMENTS, HAMILTON
STREET, LLC, HAMILTON STREET LLC,
20TH STREET LLC, ANDERSON
APARTMENTS LLC, LANDMARK REAL
ESTATE, and LANDMARK
MANAGEMENT GROUP, INC.,

                       Plaintiffs,

        vs.

CHUBB CUSTOM INSURANCE
COMPANY,

                       Defendant.

       On December 2, 2019, the Office of the Clerk sent letters (Filing Nos. 3, 4, and 5) to the
following attorneys directing them to register for admission to practice in this court: Derek L.
Fadner, James M. McClenny, and John C. Moseley.

      As of December 20, 2019, the above attorneys have not complied with the Clerk’s letter.
Accordingly,

        IT IS ORDERED: On or before January 3, 2020, the attorneys listed above shall either
comply with the requests set forth in the letters from the Clerk of the Court or show cause by
written affidavit why they cannot comply with the rules of the Court. Failure to comply with this
order will result in being removed as counsel of record.

       Dated this 20th day of December, 2019.

                                                    BY THE COURT:
                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
